Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of RealBiz Media Group, Inc. (the “Company”) on Form 10-Q for the fiscal quarter ended July 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the“Report”), I, Alex Aliksanyan, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Alex Aliksanyan Alex Aliksanyan Chief Executive Officer September 21, 2015
